Citation Nr: 1631906	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for sleep apnea and asthma after December 22, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1977 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for sleep apnea, and combined that condition with asthma in assigning a 50 percent rating effective from December 22, 2005.

The Board previously denied the Veteran's claim for a higher rating in a February 2012 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties in November 2012, the Court vacated the February 2012 decision denying the higher rating and remanded the matter back to the Board for action consistent with the terms of the JMR.  The Board then remanded the matter in September 2013.

In addition, the Board also took jurisdiction of a TDIU claim in February 2012 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for additional development.  In doing so, the Board recognized that an October 2008 rating decision had previously denied a TDIU, and that this decision was final.


FINDINGS OF FACT

1.  From December 22, 2005, the Veteran's sleep apnea and asthma are not manifested by chronic respiratory failure with carbon dioxide retention, cor pulmonale, FEV-1 of 55 percent or less, FEV-1/FVC of 55 percent or less, monthly care visits for exacerbations of asthma, or three or more courses of systemic corticosteroids, and does not require tracheostomy.

2.  The Veteran's service-connected disabilities, when viewed alongside his educational level and prior work history, do not preclude him from engaging in substantially gainful sedentary employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for sleep apnea and asthma have not been met from December 22, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 50 percent rating for sleep apnea and asthma under Diagnostic Code (DC) 6847.  Notably, he was previously service-connected for only asthma under DC 6602.  The rating decision which granted service connection for sleep apnea combined that disability with his asthma and assigned a rating under DC 6847 pursuant to 38 C.F.R. § 4.96, which essentially states that ratings under DC 6602 will not be combined with ratings under DC 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability.  Therefore, the Board will consider both codes in determining whether the Veteran is entitled to a higher rating.

Ratings under DC 6602 are derived, in part, from pulmonary function tests (PFTs), which measures Forced Vital Capacity (FVC) and Forced Expiratory Volume in 1 second (FEV-1).  Under DC 6602, a 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC ratio of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 6602.

In this case, a higher rating under DC 6602 is not warranted.  In February 2006, FEV-1 was 114 percent and FEV-1/FVC was considered normal.  During a September 2007 VA examination, FEV-1 was 103 percent and FEV-1/FVC was 84 percent.  In February 2013, FEV-1 was 89 percent and FEV-1/FVC was 75 percent.  During an April 2014 VA examination, FEV-1 was 77 percent and FEV-1/FVC was 81 percent.  None of these PFT results reflect the 55 percent or less findings necessary for the higher 60 percent rating.

Similarly, the record does not reflect intermittent use of systemic corticosteroids for the treatment of asthma.  Both the September 2007 and April 2014 VA examinations noted the absence of any such medications in the treatment of asthma, and the Veteran's treatment records do not otherwise reflect the use of corticosteroids.  They also do not reflect monthly visits to a physician for exacerbations of asthma.

Under DC 6847, a higher 100 percent rating for sleep apnea is warranted when there is chronic respiratory failure with carbon dioxide retention, cor pulmonale, or when the condition requires a tracheostomy.  38 C.F.R. § 4.97, DC 6847.

Private treatment records from December 2005 noted the Veteran's carbon dioxide level at 30.7 mmol/l, within the normal range, and the April 2014 VA examination noted no diagnoses of chronic respiratory failure or cor pulmonale.

As to whether the Veteran's condition requires a tracheostomy, the matter was remanded by the Court for consideration of whether the Veteran's history of a uvulopalatopharyngoplasty in November 2005 was sufficiently analogous to a tracheostomy to warrant the 100 percent rating.

While the Board is not permitted to make medical determinations, it is permitted to take notice of commonly used medical definitions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

A "uvulopalatopharyngoplasty" (UPP; also known as a palatopharyngoplasty) is a trimming back of excess palatal and pharyngeal tissue, done in order to widen the airway and relieve obstructive sleep apnea or severe snoring.  Dorland's Illustrated Medical Dictionary 1385 (31st ed. 2007).  

In contrast, a "tracheostomy" is the creation of an opening in the anterior trachea for insertion of a tube to relieve upper airway obstruction and facilitate ventilation.  The term "tracheostomy" can also refer to the opening created by this process.  Id. at 1971.

The Board finds that a UPP does not satisfy the criteria for a higher 100 percent rating under DC 6847.  First, the plain language of the rating criteria clearly specifies that a tracheostomy is required for the 100 percent rating, without mention of UPP.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous).

In addition, the DC does not use language "such as" to permit the interpretation that consideration of other surgical procedures other than tracheostomy would satisfy the criteria for a 100 percent rating.  By contrast, see, for example, DC 9411, pertaining to psychiatric disabilities.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.)

Finally, the medical definitions noted above do not suggest that the procedures are the same.  

Therefore, the 100 percent rating under DC 6847 is not applicable in this case.

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected sleep apnea and asthma that would render the schedular criteria inadequate.  Symptoms associated with both conditions, such as fatigue, are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected sleep apnea and asthma that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.


II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is service-connected for sleep apnea and asthma, sinusitis, rhinitis, conjunctivitis, and headaches.  His combined schedular rating during the appeal period is 90 percent.  38 C.F.R. § 4.25.  Therefore, he meets the schedular rating requirement for a TDIU under 38 C.F.R. § 4.16(a).  

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an August 2014 VA Form 21-8940, the Veteran reported having 4 years of college-level education, and a prior work history at General Motors.  During an April 2014 VA examination, he specified that his duties included packing packages and labeling parts.  Social Security Administration (SSA) records from March 1996 show he previously worked as a lineman, warehouseman, supervisor, and owner of a remodeling company.  In a January 2010 statement, the Veteran reported completing his bachelors and master's degrees in management from 2000 to 2005.

Notably, there is a significant amount of evidence relating to the impact of certain nonservice-connected disabilities on the Veteran's capacity to work.  In various VA Form 21-8940's, the Veteran asserted that he was unemployable due to conditions such as chronic fatigue syndrome, chronic idiopathic anhydrosis, and a neurobehavioral disorder.  Private records from November 1991 reflect that the Veteran had a neurologic illness (chronic idiopathic anhydrosis) in which he did not sweat normally, and that he might overheat when performing excessive work in warm ambient temperatures.  Indeed, SSA disability benefits were granted in November 1995 due to chronic idiopathic anhydrosis and chronic fatigue syndrome.  A February 2013 statement from the Veteran's wife also made several references to the Veteran's heat intolerance.

Because the Veteran is not presently service-connected for chronic idiopathic anhydrosis, chronic fatigue syndrome, or a neurobehavioral disorder, impairment from these conditions is not to be considered in determining whether a TDIU is appropriate.  However, the Board does note that daytime hypersomnolence is a part of the Veteran's sleep apnea, and so symptoms of fatigue may be considered.

Additional SSA records from October 2002 note that the Veteran stopped working at General Motors as a parts packer due to fatigue.

A May 2010 VA examiner determined that the Veteran's rhinitis and sinusitis had mild effects on exercise, sports, and recreational activities.  The Veteran himself indicated that chronic nasal congestion affected his breathing and impacted his ability to work.

In a February 2013 statement, the Veteran's wife indicated this his lack of energy caused him to miss appointments or daily activities.

An April 2014 VA examiner noted that the Veteran's sleep apnea resulted in daytime hypersomnolence but, that sleep apnea, rhinitis, and sinusitis did not impact his ability to work.  His headaches had a typical duration of less than one day and did not result in prostrating attacks, and also had no impact on his ability to work.

A June 2014 VA examiner did not address conjunctivitis specifically, but noted that the Veteran did not have any occupational impairment due to any eye condition.  The examination itself did not reveal any significant visual impairment.

Based on the evidence, the Board acknowledges that the Veteran would likely be unable to engage in any physically-oriented occupational duties as a result of his service-connected disabilities.  He has multiple respiratory disabilities (sleep apnea, asthma, rhinitis, sinusitis) which result in significant breathing difficulties and fatigue, and would likely preclude duties requiring physical exertion.

However, the evidence does not demonstrate that the Veteran would be unable to engage in sedentary forms of employment.  The impact of his respiratory disabilities would be significantly less under such circumstances.  While he would continue to experience daytime hypersomnolence, the April 2014 VA examiner stated that this would not impact his ability to work.  Similarly, the functional impairment from the Veteran's headaches, which are short in duration and do not result in prostrating attacks, is also minimal.  The evidence does not reflect any significant visual impairment associated with his conjunctivitis.

When viewed collectively with his educational level (master's degree) and prior work history (supervisor, owner of a remodeling company), the Veteran's service-connected disabilities, alone, would not preclude him from engaging in substantially gainful sedentary employment.  As a result, a TDIU is not warranted in this case.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2006 and February 2013.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his sleep apnea and asthma; and assess the functional impact of his service-connected disabilities.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

An initial rating higher than 50 percent for sleep apnea and asthma from December 22, 2005, is denied.

A TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


